Citation Nr: 1517392	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-04 900	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for a service-connected left total knee replacement (TKR).

2.  Entitlement to service connection for right knee degenerative joint disease including as secondary to the service connected left TKR and a right leg discrepancy due to left leg lengthening associated with the left TKR.

3.  Entitlement to service connection for lumbar spine degenerative joint disease including as secondary to the service connected left TKR and a right leg discrepancy due to left leg lengthening associated with the left TKR.

4.  Entitlement to service connection for right hip degenerative joint disease including as secondary to the service connected left TKR and a right leg discrepancy due to left leg lengthening associated with the left TKR.

5.  Entitlement to service connection for left hip degenerative joint disease including as secondary to the service connected left TKR and a right leg discrepancy due to left leg lengthening associated with the left TKR.

6.  Entitlement to service connection for left sacroiliac degenerative joint disease including as secondary to the service connected left TKR and a right leg discrepancy due to left leg lengthening associated with the left TKR.

7.  Entitlement to service connection for right sacroiliac degenerative joint disease including as secondary to the service connected left TKR and a right leg discrepancy due to left leg lengthening associated with the left TKR.

8.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right shoulder disability, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2012 RO decisions.

In a June 2013 decision, in pertinent part, the Board granted a higher 60 percent rating for the service-connected left TKR.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court), but only to the extent that the Board had denied an even higher rating.  In a July 2014 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated as to this issue, and this issue remanded.  In an August 2014 Court order, the joint motion was granted, the Board's July 2013 decision was vacated only to the extent that it denied an increase in a 60 percent rating for the left TKR, and that issue was remanded.  The case was subsequently returned to the Board, and in February 2015, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development.

In its prior June 2013 decision, the Board also remanded several other issues to the AOJ for additional development.  These issues included entitlement to service connection for right knee, lumbar spine, right and left hip, and right and left sacroiliac disabilities, whether there is new and material evidence to reopen the claim of entitlement to service connection for a right shoulder disability, and entitlement to a total disability rating based on individual unemployability (TDIU).  The case has recently been returned to the Board.

While this case was pending at the Court, the AOJ was processing the June 2013 Board remand.  In a March 2015 rating decision, the AOJ granted entitlement to a TDIU, and to basic eligibility for dependents' educational assistance.

A Board hearing was requested and scheduled, but the Veteran withdrew his hearing request in March 2015.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1954 to November 1974.

2.  On April 6, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. PARAKKAL 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


